Citation Nr: 1533849	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, confirmed and continued a previous denial of service connection for COPD.  The Veteran's attorney withdrew representation in July 2013.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at the Phoenix RO. A transcript of the hearing is of record.

In a June 2013 decision, the Board reopened the issue of service connection for COPD and remanded the issue for further development.  There has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A pulmonary disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not due to herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a April 2007 letter and the statement of the case.  The claim was subsequently readjudicated, most recently in an April 2015 supplemental statement of the case. Mayfield, 444 F.3d at 1333.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded a VA examination in March 2015.  The Board finds that the VA examinations are adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD, however, is not considered to be chronic diseases under these regulations.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, COPD is not included under these regulations.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. See 38 C.F.R. § 3.309(e).  COPD is not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

The Veteran's DD-214 form reflects that he served in Vietnam during the Vietnam War.  The Veteran was present on the landmass or the inland waters of Vietnam during service.  Thus, the Veteran will be afforded the herbicide presumption.

However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  This includes respiratory cancers, (cancer of the lung, bronchus, larynx, or trachea), if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, however, the Veteran has not been diagnosed with a lung disability listed under 38 C.F.R. § 3.309(e), and therefore service connection for a lung condition on a presumptive basis is not warranted.

Having determined that the Veteran is not entitled to presumptive service connection, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records (STR) are negative for complaints, diagnosis or treatment for any respiratory disease or disorder including chronic obstructive pulmonary disease, and there were no complaints of shortness of breath seen during military service.  At the July 1970 separation examination, clinical evaluation of the lungs and chest showed normal results.

Treatment reports from Southern Arizona VA HCS from 2000 reflect a diagnosis of chronic obstructive pulmonary disease, which is manifested by symptoms of shortness of breath.  However, there are no reports in those treatment reports that note a relationship between this condition and the Veteran's service.

There are also private treatment records from St. Luke's On the Desert, University Medical Center, that show treatment for asthma in February 1990.  In that report it was noted that the Veteran was a truck driver and had an attack while in Cleveland, Ohio in 1988 where he was treated for bronchospasm.  It is noted that he possibly had pneumonia at that time.  Continued therapy for asthma was ordered.  Again, nothing in that record connects any lung condition to service or herbicide exposure.

The Veteran continued to seek treatment for a history of asthma and COPD from VA after this time.  While the Veteran regularly said he was told that these conditions were related to exposure to Agent Orange, there is little discussion from a medical professional that the conditions were related to exposure.  One opinion regarding a connection between his condition and service in the VA treatment records was negative.  In November 2000, the Veteran underwent an Agent Orange examination at the Tucson VAMC.  The examiner opined that there was "[n]o evidence of [his] diseases [being] connected to Agent Orange at [the] present time."

However, there is a report from March 2011 that provides the following about the Veteran's lungs: "testing suggests a combination of emphysema and fibrosis.  The [tests] did not show a significant bronchodilator response yet patient has clinically responded to bronchodilators and steroids.  Despite complying with prescribed medications and having quit smoking 10 years ago, he is having progressive dyspnea.  His only unusual occupational exposure was to herbicides in Vietnam.  Based upon information he has researched on the internet, he is concerned that his worsening pulmonary function could be related to herbicide (and dioxin) exposure.  Given that his pulmonary symptoms are worsening despite treatment, other factors such as prior herbicide exposure could be contributing."  This opinion was given by a VA physician, "Dr. D.B.M."

The Veteran has submitted several articles regarding herbicide exposure.  One is a news article from November 2006 that notes a recent VA study that Veterans who had exposure to Agent Orange have a greater risk for developing respiratory problems.  The report indicates that there is "a 60 percent greater chance of developing chronic respiratory problems, such as emphysema or asthma."  The Veteran also included the Veterans and Agent Orange Update Report from 2002, which provides that lung disorders are expected in this population.  The same report provides: "The committee for Update 2000 concluded that although new evidence suggested an increased risk of nonmalignant respiratory disorders, particularly COPD, among people exposed to TCDD, the observation is tentative and the information insufficient to determine whether an association exists between the exposures of interest and respiratory disorders."  The report also notes that cigarette smoking is noted to be a leading cause of these disorders and Vietnam Veterans were noted to smoke in heavier numbers than other members of the population.

There is also a one-page excerpt that was submitted by the Veteran in February 2008 that discusses a connection between cancer and herbicide exposure, but does not directly discuss the Veteran's respiratory problems.

In February 2013, the Veteran submitted an article excerpt dated in 2006 from the American Journal of Industrial Medicine.  The article concerns a study of health problems to Vietnam Veterans exposed to herbicides.  In a text box labeled "clinical relevance" the following is reported: "2, 3, 7, 8-Tetrachlorodibenzo-p-dioxin (TCDD) is one of the most toxic manmade chemical that the exposure has caused the development of lung disease of chronic obstructive pulmonary diseases (COPD).  This study demonstrates that TCDD can also stimulate airway mucin gene expression.  This effect is consistent with the pathogenesis of COPD development.  A better understanding of the signaling pathways and molecular mechanism in the regulation may provide the therapeutic targets for the clinical intervention of the lung pathogenesis due to TCDD exposure."

The various articles submitted do not provide any information specific to the Veteran, his condition or medical history.  The articles discuss potential connections between Agent Orange exposure and lung problems.  However, even the articles submitted do not indicate that there is a heavy correlation, merely a possible correlation in general.  These documents are too general in nature to provide, alone, the necessary evidence to show that the Veteran's condition was caused by exposure to herbicides.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).  The documents in the current case do not provide information regarding the facts of the appellant's specific case.  Nevertheless, the substance of the articles is similar to treatises considered by the VA examiner in March 2015.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's condition is related to service.

The only other medical evidence of record is the VA examination in March 2015.  The Veteran was diagnosed with COPD and pulmonary fibrosis.  The examiner found no report of treatment for any pulmonary condition during active duty in the Veteran's STRs.

The following history was reported: The Veteran "reports that he started smoking in boot camp in 1967.  He reports that he smoked 1 - 1 1/2 [packs per day].  He quit smoking in 2001.  He states that he coughed up blood in Vietnam...  He reports that he has had breathing problems since he got back from Vietnam.  He was treated with Theophyline and Ventolin inhaler since the early 1970s.  He was treated for triple pneumonia in the late 1980s.  He was hospitalized at SAVAHCS in 2004 for severe shortness of breath.  He reports that he was diagnosed with pulmonary fibrosis, in addition to his COPD, and was told that it was due to Agent Orange from Vietnam.  He was hospitalized for shortness of breath in 2004, 2008 and 2011.  He denies intubation.  He currently has shortness of breath at rest.  He becomes very short of breath with very minimal exertion.  He says he has not been able to have sex for 10 years due to dyspnea on exertion.  He has [a] handicap sticker due to his breathing condition."

The Veteran takes several medications for the condition.  "He requires prednisone burst 2-3 [times] per year for exacerbations.  He last had pneumonia over one year ago.  He states that he previously had to go to ED a few times a year for nebulizer treatments.  Now he has nebulizer machine at home and no longer needs to go to ED for treatments."

Upon examination, the Veteran was noted to have "decreased breath sounds throughout [and] scattered wheezes."  The examiner reported that "employment tasks requiring minimal exertion are limited by the Veteran's COPD."

The examiner opined that the "Veteran's chronic obstructive pulmonary disease with pulmonary fibrosis is less likely than not related etiologically to his active duty military service to include Agent Orange exposure during active duty service."  The examiner provided the following rationale: "Although there are limited reports in the literature of a possible association between Dioxin exposure and COPD, there is no body of medical literature to support Agent Orange Dioxin exposure causing COPD and/or pulmonary fibrosis.  The most recent IOM report published in 2012 specifically explored this topic and states that 'there is inadequate or insufficient evidence to determine whether there is an association between the chemicals of interest and respiratory disorders.'  In addition, this Veteran has an extensive history of cigarette smoking, which is the leading cause of COPD and associated pulmonary fibrosis, and is most likely the cause of his pulmonary conditions."

The examiner quoted the 2012 Institute of Medicine Veterans and Agent Orange report: "Based-on new evidence and a review of prior studies, the committee for Update 2012 did not find any new significant associations between the relevant exposures and adverse chronic health outcomes other than those addressed in earlier chapters.  Current evidence supports the findings of earlier studies that: 'No other adverse outcomes had sufficient evidence of an association with the chemicals of interest.  No other adverse outcomes had limited or suggestive evidence of an association with the chemicals of interest.  There is inadequate or insufficient evidence to determine whether there is an association between the chemicals of interest and respiratory disorders, gastrointestinal and digestive diseases (including liver toxicity), adverse effects on thyroid homeostasis, eye problems, or bone conditions.'"  Therefore, the medical opinion weighs against service connection.

The appellant has also submitted copies of an April 2008 Board decision in which service connection for emphysema was secondary to herbicide exposure based on that veteran's claimed exposure to Agent Orange.  However, this Board decision is not a confirmation that herbicides are related to the Veteran's COPD.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, because different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case call for the grant of service connection; in this regard, the Board notes that the April 2008 Board decision does not deal with COPD.  Therefore, while the Board has considered the prior Board decision, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case must be determinative.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiner carries greater probative weight than the opinion of Dr. D.B.M.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Dr. D.B.M.'s opinion is speculative and offers scant rationale.  He merely indicates that a connection between the Veteran's worsening condition and herbicide exposure is possible.  A physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  Hence, the 2011 opinion from Dr. D.B.M. was too speculative upon which to base a finding of service connection.  It is also unclear whether Dr. D.B.M. considered the entirety of the Veteran's history.

Alternatively, the VA examiner specifically assessed the Veteran's full history, including the Veteran's complaints of suffering from shortness of breath beginning shortly after returning from Vietnam, and the various studies done on the connection between lung conditions and Agent Orange exposure.  The examination report provides a detailed analysis.  Further, the examiner specifically opined that the Veteran's condition was caused by smoking.  Therefore, the Board gives greater probative weight to the VA examination reports.  The medical evidence weighs against the Veteran's claim.

The only other evidence in the record is lay evidence.  The Veteran's mother provided a written statement in April 2007.  She wrote that prior to the Veteran's service in Vietnam he never had respiratory problems.  However, within "months after his return from Vietnam, [the Veteran] started having sporadic breathing difficulties.  As a result, [he] was prescribed medications..."

The Veteran also submitted a statement from a boss received in February 2009.  "The breathing difficulties of [the Veteran] is affecting his ability to perform his duties and as his employer this is a concern, [the Veteran] is unable to do any strenuous labor that is involved with his position without taking 5 to 10 minutes to recover.  His breathing difficulties have caused him to miss many days of work over and above the allotted time allowed off."

In January 2009, the Veteran submitted a statement in which he argued that his diagnosis of pulmonary fibrosis "far extends beyond COPD and is in the interstitial tissue that is affected by Agent Orange."  The Veteran has also made several statements that Dr. D.B.M's opinion proves his COPD was caused from herbicide exposure.  As discussed above, the Board points out that Dr. D.B.M.'s opinion are not as clear as claimed by the Veteran.  The opinion is actually that "prior herbicide exposure could be contributing."

Further, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the lung conditions at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the evidence indicates that the Veteran's condition is not related to Agent Orange exposure.  Instead, the competent medical opinion with the greatest probative weight is that the Veteran's smoking caused the condition.  The March 2015 VA medical opinion provides a detailed discussion of the Veteran's history and the medical literature and opines that the Veteran's condition is not related to Agent Orange exposure.  The Veteran does not have a lung condition that was incurred in or aggravated by service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a pulmonary disability, to include COPD and pulmonary fibrosis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


